DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,703,117, hereinafter “U.S. Pat. No. ‘117”. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that Claim 11 is included in and/or can be gleaned from Claim 1 of U.S. Patent No. 10,703,117.
Specifically, it would have been obvious to one of ordinary skill in the art that the  driving unit configured to cause a roll sheet to rotate in a first direction and a second direction opposite to the first direction of the instant invention corresponds to the driving unit configured to rotate the roll sheet held in the holding unit in a forward direction for supplying the sheet to the printing unit and in an opposite direction opposite to the forward direction of U.S. Pat. No. ‘117.  
It would have been obvious to one of ordinary skill in the art that the printing unit configured to perform printing on a sheet supplied by causing, by the driving unit, the roll sheet to rotate in the first direction of the instant invention corresponds to the printing unit configured to perform printing on the sheet supplied from the holding unit of U.S. Pat. No. ‘117.
It would have been obvious to one of ordinary skill in the art that the detecting unit configured to emit light to the sheet of the roll sheet and to output an output based on the light from the sheet corresponds to sensor disposed on the guide and configured to change an output in accordance with a distance to an outer circumferential surface of the roll sheet held in the holding unit of U.S. Pat. No. ‘117 because sensors are configured to detect.
Each of the elements in the instant invention and U.S. Pat. No. ‘117 combine to satisfy the statement of “in accordance with the output from the detecting unit when the roll sheet rotates in the second direction, the driving unit switches the rotation of the roll sheet from the second direction to the first direction or stops the rotation in the second direction” as set forth in the instant invention and to satisfy the statement of “controlling the driving unit so as to rotate the roll sheet in the opposite direction, and to switch a rotation direction of the roll sheet from the opposite direction to the forward direction on the basis of the output of the sensor during the rotation of the roll sheet in the opposite direction” as set forth in  U.S. Pat. No. ‘117.
Claim 22 rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 8 of U.S. Patent No. 10,427,431, hereinafter “U.S. Pat. No. ’431”.  Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that Claim 22 is included in and/or can be gleaned from Claims 1, 3, and 8-9 of U.S. Patent No. 10,427,431.
Specifically, it would have been obvious to one of ordinary skill in the art that the driving unit configured to cause a roll sheet to rotate in a first direction and a second direction opposite to the first direction of the instant invention corresponds to a driving unit configured to cause a roll including a wound consecutive sheet to rotate in a first direction for feeding the sheet or a second direction opposite to the first direction of Claims 1 and 9 of U.S. Pat. No. ’431.
It would have been obvious to one of ordinary skill in the art that the printing unit configured to perform printing on a sheet supplied by causing, by the driving unit, the roll sheet to rotate in the first direction of the instant invention corresponds to printing unit that prints an image on a sheet supplied from the sheet supplying apparatus of Claim 9 of U.S. Pat. No. ’431.
It would have been obvious to one of ordinary skill in the art that the detecting unit configured to emit light to the sheet of the roll sheet and to output an output based on the light from the sheet of the instant invention corresponds to the first sensor that detects a leading end portion of the sheet separated from an outer circumferential surface of the roll of Claims 1 and 9 of U.S. Pat. No. ’431.
Each of the elements in the instant invention and U.S. Pat. No. ‘431 combine to satisfy the wherein clause of “wherein in a case in which a leading end of the sheet of the roll sheet is detected by the detecting unit, the driving unit switches the rotation of the roll sheet from the second direction to the first direction, and in a case in which the leading end of the sheet of the roll sheet is not detected by the detecting unit, the driving unit stops the rotation in the second direction” as set forth in the instant invention and to satisfy the wherein clause of “wherein, in a case in which the automatic sheet feeding is performed, the driving unit causes the roll to rotate in the second direction, and in a case in which the first sensor detects the leading end portion of the sheet during the rotation, the driving unit changes a rotation direction of the roll from the second direction to the first direction, and feeds the sheet, and in a case in which the automatic sheet feeding is not performed” as set forth in Claim 3 of U.S. Pat. No. ‘431.
Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 8 of U.S. Patent No. 10,421,299, hereinafter “U.S. Pat. No. ‘299”.  Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that Claim 11 is included in and/or can be gleaned from Claims 1 and 8 of U.S. Patent No. 10,421,299.
Specifically, it would have been obvious to one of ordinary skill in the art that the driving unit configured to cause a roll sheet to rotate in a first direction and a second direction opposite to the first direction of the instant invention corresponds to the driving unit configured to cause a roll including a wound consecutive sheet to rotate in a first direction for feeding the sheet or a second direction opposite to the first direction of Claims 1 and 8 of U.S. Pat. No. ‘299.
It would have been obvious to one of ordinary skill in the art that the printing unit configured to perform printing on a sheet supplied by causing, by the driving unit, the roll sheet to rotate in the first direction of the instant invention corresponds to printing unit that prints an image on a sheet supplied from the sheet supplying apparatus of Claim 8 of U.S. Pat. No. ‘299.
It would have been obvious to one of ordinary skill in the art that the detecting unit configured to emit light to the sheet of the roll sheet and to output an output based on the light from the sheet of the instant invention corresponds to the sensor that detects a sheet of Claims 1 and 8 of U.S. Pat. No. ‘299.
Each of the elements in the instant invention and U.S. Pat. No. ‘431 combine to satisfy the wherein clause of “wherein in accordance with the output from the detecting unit when the roll sheet rotates in the second direction, the driving unit switches the rotation of the roll sheet from the second direction to the first direction or stops the rotation in the second direction” of the instant invention and the wherein clause of “wherein the sheet supplying apparatus further comprises a specifying unit configured to specify a type of the sheet on the basis of a variation in an output of the sensor while the roll is being rotated in the second direction” of Claims 1 and 8 of U.S. Pat. No. ‘299.
Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 8 of U.S. Patent No. 10,377,603, hereinafter “U.S. Pat. No. ‘’603”.  Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that Claim 11 is included in and/or can be gleaned from Claims 1 and 8 of U.S. Patent No. 10,377,603.
Specifically, it would have been obvious to one of ordinary skill in the art that the driving unit  configured to cause a roll sheet to rotate in a first direction and a second direction opposite to the first direction of the instant invention corresponds to the driving unit configured to drive the sheet roll held by the holding unit in a forward direction and a reverse direction of U.S. Pat. No. ‘’603.
The printing unit configured to perform printing on a sheet supplied by causing, by the driving unit, the roll sheet to rotate in the first direction of the instant invention corresponds to a print unit configured to print an image on the sheet conveyed by the conveyance roller driven in the first direction of U.S. Pat. No. ‘’603.
The detecting unit configured to emit light to the sheet of the roll sheet and to output an output based on the light from the sheet of the instant invention corresponds to the detecting unit configured to detect an end of the sheet supplied from the holding unit 
Each of the elements in the instant invention and U.S. Pat. No. ‘603 combine to satisfy the wherein clause of “wherein in accordance with the output from the detecting unit when the roll sheet rotates in the second direction, the driving unit switches the rotation of the roll sheet from the second direction to the first direction or stops the rotation in the second direction” of the instant invention and the clause of “subsequently drive the sheet roll by the driving unit in the reverse direction in a state where the sheet is held between the center portion and the pressing unit by moving the pressing unit to the press-contact position” of Claims 1 and 8 of U.S. Pat. No. ‘299.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumioka (U.S. Patent Application Publication No. 2016/0137448) in view of Igarashi et al (U.S. Patent Application Publication No. 2010/0238225), hereinafter “Igarashi”.
With respect to Claim 11, Sumioka, Figures 1-18, teaches a printing apparatus 30 comprising: 
a driving unit 3 configured to cause a roll sheet to rotate in a first direction C2 and a second direction C1 opposite to the first direction; 
a printing unit 400 configured to perform printing on a sheet supplied by causing, by the driving unit 3, the roll sheet to rotate in the first direction; and 
a detecting unit 6, 
wherein in accordance with the output from the detecting unit 6 when the roll sheet rotates in the second direction C1, the driving unit 3 switches the rotation of the roll sheet from the second direction C1 to the first direction C2 or stops the rotation in the second direction C1.  
Sumioka teaches all the elements of the apparatus except for the detecting unit configured to emit light to the sheet of the roll sheet and to output an output based on the light from the sheet
However, Igarashi, Figure 2 and paragraph [0029], teaches a detecting unit 121 configured to emit light to the sheet of the roll sheet and to output an output based on the light from the sheet.
It would have been obvious to one of ordinary skill in the art to provide Sumioka with a detecting unit configured to emit a light, as taught by Igarashi, for the purpose of obtaining information regarding the sheet.
With respect to Claim 15, Sumioka further teaches a rotation amount sensor configured to output a value in accordance with a rotation amount of the roll sheet.  See Paragraph [0099], lines 7-12. 
With respect to Claim 18, Sumioka further teaches a guide 12 configured to move in accordance with an outer diameter of the roll sheet and to support the sheet supplied from the roll sheet from a lower side.  
With respect to Claim 19, Sumioka further teaches wherein the detecting unit 6 is arranged in the guide.
Claim(s) 12-14, 16-17, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumioka in view of Igarashi as applied to Claim(s) 11, 15, and 18-19  above, and further in view of Nakamaki et al (U.S. Patent Application Publication No. 2009/0255971), hereinafter “Nakamaki”.
Sumioka in view Igarashi are advanced above.
Sumioka in view Igarashi teach all the elements of the apparatus except it is unclear whether wherein in a case in which an abnormal state is determined based on the output from the detecting unit, the driving unit stops the rotation of the roll sheet in the second direction.
  However, Nakamaki, Figures 1-11, teaches wherein in a case in which an abnormal state is determined based on the output from the detecting unit, the driving unit stops the rotation of the roll sheet in the second direction.  See Paragraph [0098]. 
It would have been obvious to one of ordinary skill in the art to provide Sumioka in view of Igarashi with the ability to stop the rotation of the roll, as taught by Nakamaki, for the purpose of preventing damage to the printing apparatus.
With respect to Claim 13, Nakamaki further teaches wherein the abnormal state is determined based on an output during a predetermined period after a predetermined change of the output of the detecting unit.  See Paragraph [0098].
With respect to Claim 14, Nakamaki further teaches further comprising a notifying unit configured to give notification of the abnormal state.  See Paragraph [0098], lines 12-14.  
With respect to Claim 16, Nakamaki further teaches wherein an abnormal state is determined based on the output from the detecting unit and the value in accordance with the rotation amount from the rotation amount sensor.   See Paragraph [0098].
With respect to Claim 17, Nakamaki further teaches wherein the output of the detecting unit is changed according to a distance to the sheet of the roll sheet.
With respect to Claim 20, Sumioka is advanced above.
Sumioka teaches all the elements of the apparatus but it is unclear whether there is a plurality of detecting units are provided along a width direction of the sheet.  
However, it would have been obvious to one of ordinary skill in the art to provide Sumioka with a plurality of detecting units because it has been held that mere duplication of the essential working elements of a device involves only routine skill in the art.
With respect to Claim 21, Nakamaki further teaches a rotation amount sensor configured to output a value in accordance with a rotation amount of the roll sheet, wherein an abnormal state is determined based on the output from the detecting unit and the value in accordance with the rotation amount from the rotation amount sensor.   See Paragraph [0098], lines 1-5.   
Claim(s) 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumioka (U.S. Patent Application Publication No. 2016/0137448) in view of Igarashi et al (U.S. Patent Application Publication No. 2010/0238225), hereinafter “Igarashi”, and Kudo (U.S. Patent Application Publication No. 2017/0100946).
With respect to Claim 22, Sumioka, Figures 1-18, teaches a printing apparatus comprising: 
a driving unit 3 configured to cause a roll sheet to rotate in a first direction C2 and a second direction C1 opposite to the first direction; 
a printing unit 400 configured to perform printing on a sheet supplied by causing, by the driving unit 3, the roll sheet to rotate in the first direction C2; and 
a detecting unit 6.
Sumioka teaches all the elements of the apparatus except for the detecting unit configured to emit light to the sheet of the roll sheet and to output an output based on the light from the sheet
However, Igarashi, Figure 2 and paragraph [0029], teaches a detecting unit 121 configured to emit light to the sheet of the roll sheet and to output an output based on the light from the sheet.
It would have been obvious to one of ordinary skill in the art to provide Sumioka with a detecting unit configured to emit a light, as taught by Igarashi, for the purpose of obtaining information regarding the sheet.
Sumioka in view of Igarashi teaches all the elements of the printing apparatus except for wherein in a case in which a leading end of the sheet of the roll sheet is detected by the detecting unit, the driving unit switches the rotation of the roll sheet from the second direction to the first direction, and in a case in which the leading end of the sheet of the roll sheet is not detected by the detecting unit, the driving unit stops the rotation in the second direction.
However, Kudo, Paragraphs [0038], lines 1-4, and [0039], line 1-28, teaches a leading end of a sheet detected by a detecting unit.
It would have been obvious to one of ordinary skill in the art to provide Sumioka in view of Igarashi with the ability to detect the leading edge of the sheet, as taught by Kudo, for the purpose of obtaining information on the sheet and subsequently perform a printing operation.
With respect to Claim 23, Kudo further teaches wherein detection of the leading end of the sheet is determined based on an output during a predetermined period after a predetermined change of the output of the detecting unit.  
With respect to Claim 24, Kudo further teaches a notifying unit 32 configured to give notification indicating that the leading end of the sheet is not detected.  
Claim(s) 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumioka in view of Igarashi, and Kudo as applied to Claims 22-24 above, and further in view of Nakamaki et al (U.S. Patent Application Publication No. 2009/0255971), hereinafter “Nakamaki”.
Sumioka in view of Igarashi, and Kudo teach all the elements of the printing apparatus except for a rotation amount sensor configured to output a value in accordance with a rotation amount of the roll sheet. 
However, Nakamaki, Paragraph [0098], lines 1-16, teaches a rotation amount sensor configured to output a value in accordance with a rotation amount of the roll sheet.
It would have been obvious to one of ordinary skill in the art to provide Sumioka in view of Igarashi, and Kudo with a rotation amount sensor, as taught by Nakamaki, for the purpose of letting a user know the amount of paper available to be printed on. 
 With respect to Claim 26, Kudo further teaches wherein the leading end of the sheet is determined not to be detected based on the output from the detecting unit and the value in accordance with the rotation amount from the rotation amount sensor.  
With respect to Claim 27, Kudo further teaches wherein the output of the detecting unit is changed according to a distance to the sheet.  
With respect to Claim 28, Sumioka further teaches a guide 12 configured to move in accordance with an outer diameter of the roll sheet and to support the sheet supplied from the roll sheet from a lower side.  
With respect to Claim 29, Sumioka further teaches wherein the detecting unit 6 is provided in the guide.  
With respect to Claim 30, Sumioka is advanced above.
Sumioka teaches all the elements of the apparatus but it is unclear whether there is a plurality of detecting units are provided along a width direction of the sheet.  
However, it would have been obvious to one of ordinary skill in the art to provide Sumioka with a plurality of detecting units because it has been held that mere duplication of the essential working elements of a device involves only routine skill in the art.
Claim(s) 31-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumioka in view of Igarashi as applied to Claim 11 above, and further in view of Nakamaki et al (U.S. Patent Application Publication No. 2009/0255971), hereinafter “Nakamaki”.
With respect to Claim 31, Sumioka, Figures 1-18, teaches a printing apparatus comprising:
a driving unit 3 configured to cause a roll sheet to rotate in a first direction and a second direction opposite to the first direction; 
a printing unit 400 configured to perform printing on a sheet supplied by causing, by the driving unit, the roll sheet to rotate in the first direction; and 
a detecting unit 6.  
Sumioka teaches all the elements of the apparatus except for the detecting unit configured to emit light to the sheet of the roll sheet and to output an output based on the light from the sheet
However, Igarashi, Figure 2 and paragraph [0029], teaches a detecting unit 121 configured to emit light to the sheet of the roll sheet and to output an output based on the light from the sheet.
It would have been obvious to one of ordinary skill in the art to provide Sumioka with a detecting unit configured to emit a light, as taught by Igarashi, for the purpose of obtaining information regarding the sheet.
Sumioka in view Igarashi are advanced above.
Sumioka in view Igarashi teach all the elements of the apparatus except it is unclear whether wherein in a case in which an abnormal state is determined based on the output from the detecting unit, the driving unit stops the rotation of the roll sheet in the second direction.
  However, Nakamaki, Figures 1-11, teaches wherein in a case in which an abnormal state is determined based on the output from the detecting unit, the driving unit stops the rotation of the roll sheet in the second direction.  See Paragraph [0098].
With respect to Claim 32, Nakamaki further teaches wherein the abnormal state is determined based on an output during a predetermined period after a predetermined change of the output of the detecting unit.  See Paragraph [0098], lines 1-5.
With respect to Claim 33, Nakamaki further teaches wherein the abnormal state is determined based on the output of the detecting unit being unchanged.   See Paragraph [0098], lines 1-5.
With respect to Claim 34, Nakamaki further teaches a notifying unit configured to give notification of the abnormal state.  See Paragraph [0098], lines 12-16.
With respect to Claim 35, Nakamaki further teaches a rotation amount sensor configured to output a value in accordance with a rotation amount of the roll sheet.  See Paragraph [0098], lines 1-16. 
With respect to Claim 36, Nakamaki further teaches wherein the abnormal state is determined based on the output from the detecting unit and the value in accordance with the rotation amount of the rotation amount sensor.  See Paragraph [0098], lines 1-5.   
	With respect to Claim 37, Nakamaki further teaches wherein the output of the detecting unit is changed according to a distance to the sheet.  
With respect to Claim 38, Sumioka further teaches a guide 12 configured to move in accordance with an outer diameter of the roll sheet and to support the sheet supplied from the roll sheet from a lower side.  
With respect to Claim 39, Nakamaki further teaches wherein the detecting unit 6 is provided in the guide 12. 
With respect to Claim 40, Sumioka teaches all the elements of the apparatus but it is unclear whether there is a plurality of detecting units are provided along a width direction of the sheet.  
However, it would have been obvious to one of ordinary skill in the art to provide Sumioka with a plurality of detecting units because it has been held that mere duplication of the essential working elements of a device involves only routine skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654